Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 22, 2018

                                     No. 04-16-00758-CV

                        Jerome DRAGON, Jr. and Patricia G. Dragon,
                                     Appellants

                                              v.

                        Joseph Russell TRIAL and Michael Leo Trial,
                                         Appellees

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 14-07-00169-CVK
                         Honorable Donna S. Rayes, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Patricia O. Alvarez, Justice

       On December 12, 2017, appellees filed a Motion for Rehearing. On January 10, 2018,
the appellants filed their response. After considering the motion and the response, we DENY the
appellees’ Motion for Rehearing.

                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court